                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    LEE A ROSS,                                        Case No. 19-cv-02353-SVK
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9            v.

                                  10    NANCY A. BERRYHILL,
                                  11                   Defendant.

                                  12          Pursuant to the Court’s February 21, 2020 order granting Plaintiff Lee A. Ross’ motion for
Northern District of California
 United States District Court




                                  13   summary judgment, denying the Commissioner’s cross-motion for summary judgment, and
                                  14   remanding the case for further proceedings, judgment is entered in favor of Plaintiff and against
                                  15   the Commissioner. The Clerk of Court shall close the file in this matter.
                                  16          SO ORDERED.
                                  17   Dated: February 21, 2020
                                  18
                                  19
                                                                                                   SUSAN VAN KEULEN
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
